831 F.2d 1064
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Lonnie MILLER, Plaintiff-Appellant,v.Billy McWHERTER, et al., Defendants-Appellees.
No. 87-5470.
United States Court of Appeals, Sixth Circuit.
Oct. 26, 1987.

Before LIVELY, Chief Judge, WELLFORD, Circuit Judge, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
This pro se Tennessee prisoner appeals the dismissal of his 42 U.S.C. Sec. 1983 complaint in which he alleged that his constitutional rights were violated by his transfer from one Tennessee prison to another.


3
We conclude that the dismissal was proper.  Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit, for the reasons stated by the district court.